DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 05/28/2020.
Claims 1-20 are pending.

Priority

This application is claimed and considered as a continuation of U.S. Patent Application No. 15/912,349 filed 03/05/2018, which is a continuation of U.S. Patent Application No. 14/601,036 filed 01/20/2015.  Therefore, the effective filing date of this application is 01/20/2015.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 06/04/2020 has been considered.  A copy of the reviewed IDS as initialed, signed and dated by Examiner is enclosed with this Office Action.



Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with at least one computing device (e.g., a first computing device, a second computing device), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for synchronizing a portion of primary data files is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 1 as well as its dependent claims 2-9 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 10, claim 10 recites a method comprising a series of steps performed with at least one computing device (e.g., a first computing device, a second computing device), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 10 reciting a method/technique for synchronizing a portion of primary data files is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 10 as well as its dependent claims 12-16 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 17, claim 17 recites a non-transitory computer-readable medium storing instructions, which is directed to an article of manufacture (i.e., a statutory category of 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 9,588,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 6 of the earlier patent anticipate, suggest and/or render obvious to all limitations as recited in claims 1-6 and 8-20 of this instant application.
Mapping of the rejection is as follows:
	Instant Application				Patent No. 9,588,849
	Claims 1-4		rejected by		Claim 1
	Claim 5		rejected by		Claim 6
	Claim 6		rejected by		Claim 4

	Claims 15-16		rejected by		Claim 4
	Claims 17-20		rejected by	 	Claim 1

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 9,928,005. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 9 of the earlier patent anticipate, suggest and/or render obvious to all limitations as recited in claims 1-6 and 8-20 of this instant application.
Mapping of the rejection is as follows:
	Instant Application				Patent No. 9,928,005
	Claims 1-3		rejected by		Claim 1
	Claims 4-5		rejected by		Claim 4
	Claim 6		rejected by		Claim 1
	Claims 8-16		rejected by		Claim 1
	Claims 17-20		rejected by	 	Claim 9

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 15 of U.S. Patent No. 9,952,934. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 15 of the earlier patent anticipate, suggest and/or render obvious to all limitations as recited in claims 1-6 and 8-20 of this instant application.
Mapping of the rejection is as follows:
Instant Application				Patent No. 9,952,934
	Claims 1-3		rejected by		Claim 1
	Claim 4		rejected by		Claim 4
	Claim 5		rejected by		Claim 3
	Claim 6		rejected by		Claim 1
	Claim 8		rejected by		Claim 2
	Claims 9-12		rejected by		Claim 1
	Claim 13		rejected by		Claim 2
	Claims 14-16		rejected by		Claim 1
	Claims 17-20		rejected by	 	Claim 15

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 6 of U.S. Patent No. 9,588,849. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4 and 6 of the earlier patent anticipate, suggest and/or render obvious to all limitations as recited in claims 1-6 and 8-20 of this instant application.
Mapping of the rejection is as follows:
	Instant Application				Patent No. 9,588,849
	Claims 1-4		rejected by		Claim 1
	Claim 5		rejected by		Claim 6
	Claim 6		rejected by		Claim 4
	Claims 8-14		rejected by		Claim 1
	Claims 15-16		rejected by		Claim 4


Claims 1-4, 6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, 16 and 17 of U.S. Patent No. 10,126,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 14, 16 and 17 of the earlier patent anticipate, suggest and/or render obvious to all limitations as recited in claims 1-4, 6 and 8-20 of this instant application.
Mapping of the rejection is as follows:
	Instant Application				Patent No. 10,126,977
	Claims 1-4		rejected by		Claim 1
	Claim 6		rejected by		Claim 3
	Claim 8		rejected by		Claim 2
	Claims 9-12		rejected by		Claim 14
	Claim 13		rejected by		Claim 17
	Claim 14		rejected by		Claim 14
	Claims 15-16		rejected by		Claim 16
	Claim 17		rejected by		Claim 14
	Claim 18		rejected by		Claim 16
	Claims 19-20		rejected by	 	Claim 14

Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 10 of U.S. Patent No. 10,713,122. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4-6 and .
Mapping of the rejection is as follows:
	Instant Application				Patent No. 10,713,122
	Claims 1-3		rejected by		Claim 1
	Claim 4		rejected by		Claim 6
	Claim 5		rejected by		Claim 5
	Claim 6		rejected by		Claim 1
	Claim 8		rejected by		Claim 4
	Claims 9-12		rejected by		Claim 1
	Claim 13		rejected by 		Claim 4
	Claims 14-16		rejected by		Claim 1
	Claims 17-20		rejected by	 	Claim 10

Claims 1-3, 6, 8, 10 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,817,208. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the earlier patent anticipates, suggests and/or renders obvious to all limitations as recited in claims 1-3, 6, 8, 10 and 13-20 of this instant application.



Specification

The disclosure is objected to because of the following informalities: 

Regarding paragraph [0001] of the Specification, the U.S. Patent Application No. 15/912,349 has been patented, its information should be supplemented with its patent information (e.g., Paten No.).

Appropriate correction is required.

Claim Objections

Claims 1-20 objected to because of the following informalities: 

Regarding claim 1, limitation “portion of primary data file” in line 2, line 3 and line 5 should be “portion of [a/the] primary data file”.

Regarding claim 7, two instances of limitation “the at least third primary data file” in line 4 and line 6 should be “the third primary data file” for being consistent and properly referencing to limitation “a third primary data file” recited in line 2.

Regarding claim 10, limitation “portion of primary data file” in line 7, line 8 and line 10 should be “portion of [a/the] primary data file”.  In addition, the limitation “a secondary storage” in line 19 should be “the secondary storage” for properly referencing to limitation “a secondary storage” recited in line 4.

Regarding claim 13, the term “comprises” in line 2 should be “comprise”.

Regarding claim 15, the limitation “a second computing device” in line 4 should be “the second computing device” for properly referencing to limitation “a second computing device” recited in line 3 of claim 10.



Regarding claims 19-20, these claims should refer to claim 17 instead of claim 15 as currently recited.

Other dependent claims are objected as incorporating the informalities of the objected independent claims 1, 10 and 17 upon which they depend correspondingly.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the portion of the first primary data file" in line 9, the limitation “the designated portion of the second primary data file” in line 13.  There are 

Claim 4 recites the limitation "the designated portion of the first primary data file" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the designated portion of the at least third primary data file" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the portion of the first primary data file" in line 14, the limitation “the designated portion of the second primary data file” in line 17.  There are insufficient antecedent basis for these limitations in the claim.  In addition, the recitation of designating “a portion of primary data file” and then relating the designed portion of primary data file to both a first primary data file and a second primary data file raises questions regarding “a portion of primary data file” (e.g., what is a portion of primary data file? Which primary data file?).

Claim 12 recites the limitation "the backing up and restoring operation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

14 recites the limitation "the first client computing device" in line 1 and the limitation “the second client computing device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the associating" in line 1 and the limitation “the secondary data file” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 17 recites the limitation "the portion of the first primary data file" in line 11, the limitation “the designated portion of the second primary data file” in line 15.  There are insufficient antecedent basis for these limitations in the claim.  In addition, the recitation of designating “a portion of primary data file” and then relating the designed portion of primary data file to both a first primary data file and a second primary data file raises questions regarding “a portion of primary data file” (e.g., what is a portion of primary data file? Which primary data file?).

Other dependent claims are rejected as incorporating and failing to resolve the deficiencies of the rejected independent claims 1, 10 and 17 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-7, 10 and 13-18 (effective filing date 01/20/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Simelius (U.S. Publication No. 2010/0138387, Publication date 06/03/2010), and further in view of DeRoller et al. (U.S. Publication No. 2015/0095458, effectively filed date 09/27/2013).

As to claim 1, Simelius teaches:
“A method for synchronizing a portion of primary data files” (see Simelius, Abstract for sub-file level synchronization) comprising: 
“designating a portion of primary data file for synchronization, wherein the designated portion of primary data file is a part of a first primary data file in a first computing device, and wherein the designated portion of primary data file is a part of a second primary data file in a Simelius, [0041] for using a sub-file ID for a particular portion/section of a file/document to indicate that synchronization may be limited to the particular portion of a file/document; also see [0006] for sub-file level mapping with respect to file versions at different devices); 
“providing a notice of a source portion change by a first data agent executing on the first computing device, and wherein the source portion change is a change to the portion of the first primary data file previously designated for synchronization, and wherein the source portion change is generated by the first computing device” (see Simelius, [0007] for receiving an indication of a change to a portion of a file at a device (i.e., first computing device; also see [0010])); and 
“synchronizing the source portion change generated by the first computing device with the designated portion of the second primary data file” (see Simelius, [0060]-[0007] for synchronization of specific portion of the file on different device with the change; also see [0010]).
Thus, Simelius teaches using sub-file mapping for designating specific portion of file versions at different devices for synchronization (see [0006]) and performing synchronization at a portion of a file (see [0010]).
However, Simelius does not explicitly teach a feature of performing synchronization across devices via an intermediate system as equivalently recited as follows:
“synchronizing …, comprising:
backing up and storing a backup copy of the source portion change to a secondary storage; and 

On the other hand, DeRoller et al. teaches a feature of performing synchronization across devices via an intermediate system (see DeRoller et al., Abstract, Fig. 1, [0004] and [0029]-[0030] for synchronizing a document across client devices through the digital alternative computing device by storing (i.e., backing up) updates/changes/modifications to a document from one device at the digital alternative computing device and then downloading (restoring) the updated/changed portions of the document from the digital alternative computing device to other client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DeRoller et al.'s teaching to Simelius’s system by implementing an alternative computing device for managing the synchronization across multiple devices.  Ordinarily skilled artisan would have been motivated to do so to provide Simelius’s system with an effective way for synchronizing a document or portion of document across different file/document versions on multiple different client devices.  In addition, both of the references (Simelius and DeRoller et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing a document/fie based on changed portion(s) of the document/file.  This close relation between both of the references highly suggests an expectation of success.

As to claim 4, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
Simelius, [0007] for receiving an indication of a change to a portion of a file and see [0035] for determining file changes using a change log; also see DeRoller et al., [0004] and [0023] for associating a metadata file with a second document (i.e., a page/portion of the first document) to identify/detect changes to a page/portion of the first document).

As to claim 5, this claim is rejected based on the same arguments as above to reject claim 4 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“wherein the detecting at least one change is based at least in part on an operating system change log on the first computing device” (see Simelius, [0035] for determining file changes using a change log).

As to claim 6, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“associating the designated portion of primary data file that is a part of the first primary data file in the first computing device, with the designated portion of primary data file that is a part of the second primary data file in the second computing device” (see Simelius, [0006] for sub-file level mapping which associates portions of file versions at different devices; also see DeRoller et al., [0006] and [0022] for associating/mapping pages/portion of a document with second documents (e.g., PDF documents)).

As to claim 7, this claim is rejected based on the same arguments as above to reject claim 1 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“designating a portion of primary file for synchronization in at least a third computing device comprising a third primary data file, wherein the source portion change generated by the first computing device is synchronized with the at least third primary data file by restoring the source portion change from the secondary storage to the designated portion of the at least third primary data file” (see Simelius, [0041] for using a sub-file ID for a particular portion/section of a file/document to indicate that synchronization may be limited to the particular portion of a file/document; also see [0006] for sub-file level mapping with respect to file versions at different devices; also see DeRoller et al., Fig. 1 and [0021] for synchronizing a document across multiple client devices of the user (e.g., can be more than two devices (see [0028]))).

As to claim 10, Simelius teaches:
“A method for synchronizing a portion of primary data files by a storage management system comprising a first computing device comprising a first data agent and a first primary data file, a second computing device comprising a second data agent and a second primary data file, a secondary storage computing device in communication with a secondary storage, and a Simelius, Abstract and Fig. 1 for sub-file level synchronization), said storage management system executing the method comprising: 
“designating a portion of primary data file for synchronization, wherein the designated  portion of primary data file is a part of the first primary data file in the first computing device, and wherein the designated portion of primary data file is a part of the second primary data file in the second computing device” (see Simelius, [0041] for using a sub-file ID for a particular portion/section of a file/document to indicate that synchronization may be limited to the particular portion of a file/document; also see [0006] for sub-file level mapping with respect to file versions at different devices); 
“providing a notice of a source portion change by the first data agent, and wherein the source portion change is a change generated by the first computing device to the portion of the first primary data file previously designated for synchronization” (see Simelius, [0007] for receiving an indication of a change to a portion of a file at a device (i.e., first computing device; also see [0010])); and 
“synchronizing the source portion change generated by the first computing device with the designated portion of the second primary data file” (see Simelius, [0060]-[0007] for synchronization of specific portion of the file on different device with the change; also see [0010]).
Thus, Simelius teaches using sub-file mapping for designating specific portion of file versions at different devices for synchronization (see [0006]) and performing synchronization at a portion of a file (see [0010]).
However, Simelius does not explicitly teach a feature of performing synchronization across devices via an intermediate system as equivalently recited as follows:

backing up and storing a backup copy of the source portion change to a secondary storage; and 
restoring the source portion change from the secondary storage to the designated portion of primary data file for synchronization in the second primary data file”.
On the other hand, DeRoller et al. teaches a feature of performing synchronization across devices via an intermediate system (see DeRoller et al., Abstract, Fig. 1, [0004] and [0029]-[0030] for synchronizing a document across client devices through the digital alternative computing device by storing (i.e., backing up) updates/changes/modifications to a document from one device at the digital alternative computing device and then downloading (restoring) the updated/changed portions of the document from the digital alternative computing device to other client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DeRoller et al.'s teaching to Simelius’s system by implementing an alternative computing device for managing the synchronization across multiple devices.  Ordinarily skilled artisan would have been motivated to do so to provide Simelius’s system with an effective way for synchronizing a document or portion of document across different file/document versions on multiple different client devices.  In addition, both of the references (Simelius and DeRoller et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing a document/fie based on changed portion(s) of the document/file.  This close relation between both of the references highly suggests an expectation of success.


Simelius as modified by DeRoller et al. teaches:
“wherein the primary data file and the second primary data file further comprises portions that are not designated for synchronization” (Simelius, [0022] only changed portions of the mentioned video may synchronized (i.e., only changed portions are designated for synchronization)).

As to claim 14, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“wherein the first client computing device is in communication with a first primary storage wherein the first primary storage comprises the first primary data file and the second client computing device is in communication with a second primary storage, wherein the second primary storage comprises the second primary data file” (see Simelius, [0006] and [0035] for file versions at different devices).

As to claim 15, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“associating the designated portion of primary data file that is a part of the first primary data file in the first computing device with the designated portion of primary data file that is a part of the second primary data file in a second computing device” (see Simelius, [0006] for sub-DeRoller et al., [0006] and [0022] for associating/mapping pages/portion of a document with second documents (e.g., PDF documents)).

As to claim 16, this claim is rejected based on the same arguments as above to reject claim 10 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“wherein the associating of the designated portion of primary data file and the secondary data file is managed by the storage manager” (see Simelius, [0006] wherein any module/code for maintaining/enabling the sub-file level mapping as disclosed can be interpreted as equivalent to the storage manager as recited; also see DeRoller et al., Fig. 1 and [0022] for the digital alternative computing device for managing the association between a document with a number of PDF documents representing pages of the document).



As to claim 17, Simelius teaches:
“A non-transitory computer-readable medium storing instructions, that when executed by one or more processors, cause the one or more processors to perform operations comprising” (see Simelius, Abstract and [0052] for sub-file level synchronization): 
“designating a portion of primary data file for synchronization, wherein the designated portion of primary data file is a part of a first primary data file in a first computing device, and wherein the designated portion of primary data file is a part of a second primary data file in a second computing device” (see Simelius, [0041] for using a sub-file ID for a particular portion/section of a file/document to indicate that synchronization may be limited to the 
“providing a notice of a source portion change by a first data agent executing on the first computing device, and wherein the source portion change is a change to the portion of the first primary data file previously designated for synchronization, and wherein the source portion change is generated by the first computing device” (see Simelius, [0007] for receiving an indication of a change to a portion of a file at a device (i.e., first computing device; also see [0010])); and 
synchronizing the source portion change generated by the first computing device with the designated portion of the second primary data file” (see Simelius, [0060]-[0007] for synchronization of specific portion of the file on different device with the change; also see [0010]).
Thus, Simelius teaches using sub-file mapping for designating specific portion of file versions at different devices for synchronization (see [0006]) and performing synchronization at a portion of a file (see [0010]).
However, Simelius does not explicitly teach a feature of performing synchronization across devices via an intermediate system as equivalently recited as follows:
“synchronizing …, comprising:
backing up and storing a backup copy of the source portion change to a secondary storage; and 
restoring the source portion change from the secondary storage to the designated portion of primary data file for synchronization in the second primary data file”.
DeRoller et al. teaches a feature of performing synchronization across devices via an intermediate system (see DeRoller et al., Abstract, Fig. 1, [0004] and [0029]-[0030] for synchronizing a document across client devices through the digital alternative computing device by storing (i.e., backing up) updates/changes/modifications to a document from one device at the digital alternative computing device and then downloading (restoring) the updated/changed portions of the document from the digital alternative computing device to other client devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate DeRoller et al.'s teaching to Simelius’s system by implementing an alternative computing device for managing the synchronization across multiple devices.  Ordinarily skilled artisan would have been motivated to do so to provide Simelius’s system with an effective way for synchronizing a document or portion of document across different file/document versions on multiple different client devices.  In addition, both of the references (Simelius and DeRoller et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, synchronizing a document/fie based on changed portion(s) of the document/file.  This close relation between both of the references highly suggests an expectation of success.

As to claim 18, this claim is rejected based on the same arguments as above to reject claim 17 and is similarly rejected including the following:
Simelius as modified by DeRoller et al. teaches:
“associating the designated portion of primary data file that is a part of the first primary data file in the first computing device, and the designated portion of primary data file that is a Simelius, [0006] for sub-file level mapping which associates portions of file versions at different devices; also see DeRoller et al., [0006] and [0022] for associating/mapping pages/portion of a document with second documents (e.g., PDF documents)).

Claims 2-3, 9, 11-12 and 19-20 (effective filing date 01/20/2015) are rejected under 35 U.S.C. 103 as being unpatentable over Simelius (U.S. Publication No. 2010/0138387, Publication date 06/03/2010), in view of DeRoller et al. (U.S. Publication No. 2015/0095458, effectively filed date 09/27/2013), and further in view of Kumarasamy et al. (U.S. Publication No. 2014/0181031, Publication date 06/26/2014).

As to claims 2 and 19, Simelius as modified by DeRoller et al. teaches all limitations as recited in claims 1 and 17 respectively including the backup copy of the source portion change (see DeRoller et al., [0026] and [0029]-[0028] storing updated portions of a document or storing modifications/changes on the digital alternative system).
However, Simelius as modified by DeRoller et al. does not explicitly teach a feature of storing a backup copy in a backup file format as equivalently recited as follows:
“wherein the backup copy of the source portion change is in a backup file format that is distinct from the file format of the first primary data file”.
On the other hand, Kumarasamy et al. teaches a feature of storing a backup copy in a backup file format (see Kumarasamy et al., [0161]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kumarasamy et al.'s teaching to Simelius’s system  DeRoller et al.) by implementing a feature of storing backup copy of the source portion change in backup format.  Ordinarily skilled artisan would have been motivated to do so as suggested by Kumarasamy et al., [0161] that data stored in backup format would provide an effective long-term storage.  In addition, both of the references (Simelius and Kumarasamy et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking/storing changes and replicating changes to replication copy for synchronizing with primary copy.  This close relation between both of the references highly suggests an expectation of success.

As to claims 3 and 20, Simelius as modified by DeRoller et al. and Kumarasamy et al. teaches all limitations as recited in claims 2 and 17 including storing the backup copy of the source portion change in backup format (see DeRoller et al., [0026] and [0029]-[0028] storing updated portions of a document or storing modifications/changes on the digital alternative system; also see Kumarasamy et al., [0061] for storing a copy of primary data in backup format).
However, Simelius as modified by DeRoller et al. and Kumarasamy et al. does not explicitly teach a feature of transforming from a backup format to a native file format when data is needed (i.e., restoring) as equivalently recited as follows:
“wherein the restoring operation comprises transforming the source portion change stored in the secondary storage from a backup file format to a native file format that is directly accessible by the second primary data file in the second computing device”.
On the other hand, Kumarasamy et al. further teaches a feature of transforming from a backup format to a native file format when data is needed (i.e., restoring) (see Kumarasamy et al., [0265]).
Kumarasamy et al.'s teaching to Simelius’s system (as modified by DeRoller et al.) by implementing a feature of storing backup copy of the source portion change in backup format and transforming from a backup format to a native file format when the data is accessed/restored.  Ordinarily skilled artisan would have been motivated to do so as suggested by Kumarasamy et al., [0161] that data stored in backup format would provide an effective long-term storage.  In addition, both of the references (Simelius and Kumarasamy et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking/storing changes and replicating changes to replication copy for synchronizing with primary copy.  This close relation between both of the references highly suggests an expectation of success.

As to claim 9, Simelius as modified by DeRoller et al. teaches all limitations as recited in claim 1 including the backup copy of the source portion change (see DeRoller et al., [0026] and [0029]-[0028] storing updated portions of a document or storing modifications/changes on the digital alternative system).
However, Simelius as modified by DeRoller et al. does not explicitly teach:
“wherein the backing up and restoring operations are performed at least in part by a media agent”.
On the other hand, Kumarasamy et al. explicitly teaches:
“wherein the backing up and restoring operations are performed at least in part by a media agent” (see Kumarasamy et al., [0134]).
Kumarasamy et al.'s teaching to Simelius’s system (as modified by DeRoller et al.) by implementing a media agent for performing the backing up and restoring operations.  Ordinarily skilled artisan would have been motivated to do so as suggested by Kumarasamy et al., [0136] that a media agent implemented as such can provide an improved backup/storage and restore capability.  In addition, both of the references (Simelius and Kumarasamy et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking/storing changes and replicating changes to replication copy for synchronizing with primary copy.  This close relation between both of the references highly suggests an expectation of success.

As to claims 11 and 12, Simelius as modified by DeRoller et al. teaches all limitations as recited in claim 1 including the backup copy of the source portion change (see DeRoller et al., [0026] and [0029]-[0028] storing updated portions of a document or storing modifications/changes on the digital alternative system).
However, Simelius as modified by DeRoller et al. does not explicitly teach:
“wherein the secondary storage computing device comprises a media agent” (Claim 11)
“wherein the backing up and restoring operation is performed in part by the media agent” (Claim 12).
On the other hand, Kumarasamy et al. explicitly teaches:
“wherein the secondary storage computing device comprises a media agent” (see Kumarasamy et al., Fig. 1C for media agent(s) on the secondary storage computing device(s)); and 
Kumarasamy et al., [0134]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kumarasamy et al.'s teaching to Simelius’s system (as modified by DeRoller et al.) by implementing a media agent for performing the backing up and restoring operations.  Ordinarily skilled artisan would have been motivated to do so as suggested by Kumarasamy et al., [0136] that a media agent implemented as such can provide an improved backup/storage and restore capability.  In addition, both of the references (Simelius and Kumarasamy et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking/storing changes and replicating changes to replication copy for synchronizing with primary copy.  This close relation between both of the references highly suggests an expectation of success.

Claim 8 (effective filing date 01/20/2015) is rejected under 35 U.S.C. 103 as being unpatentable over Simelius (U.S. Publication No. 2010/0138387, Publication date 06/03/2010), in view of DeRoller et al. (U.S. Publication No. 2015/0095458, effectively filed date 09/27/2013), and further in view of Brand (U.S. Publication No. 2016/0063027, effectively filed date 08/26/2014).

As to claim 8, Simelius as modified by DeRoller et al. teaches all limitations as recited in claim 1.
However, Simelius as modified by DeRoller et al. does not explicitly teach:

On the other hand, Brand explicitly teaches:
“wherein the first primary data file comprising the designated portion and the second primary data file comprising the restored source portion change to the designated portion of primary data file in the second primary data file are not identical copies of each other after the synchronization operation” (see Brand, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brand's teaching to Simelius’s system (as modified by DeRoller et al.) by implementing a feature of maintaining synchronization only particular portion(s) of a file.  Ordinarily skilled artisan would have been motivated to do so as suggested by Brand, [0046] that provide an effective way for supporting very large file.  In addition, both of the references (Simelius and Brand) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, tracking/storing changes and replicating changes to replication copy for synchronizing with primary copy.  This close relation between both of the references highly suggests an expectation of success.


















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164